STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JOAN ESTEP,
                                                                                         FILED
Claimant Below, Petitioner                                                          September 15, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
vs.)   No. 19-0600 (BOR Appeal No. 2053810)                                           OF WEST VIRGINIA
                   (Claim No. 2016025417)

GREENBRIER VALLEY MED CENTER,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Joan Estep, by Counsel Reginald D. Henry, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Greenbrier Valley Med
Center, by Counsel Patricia E. McEnteer, filed a timely response.

       The issue on appeal is temporary total disability benefits. The claims administrator closed
the claim for temporary total disability benefits on December 4, 2017. The Workers’
Compensation Office of Judges (“Office of Judges”) reversed the decision in its January 4, 2019,
Order and granted temporary total disability benefits from November 15, 2017, through April 5,
2018. The Order was reversed by the Board of Review on June 4, 2019, which reinstated the claims
administrator’s decision.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Ms. Estep, a housekeeper, injured her right hip in the course of her employment due to
repetitive lifting. The Employees’ and Physicians’ Report of Injury, completed on April 12, 2016,
indicates Ms. Estep developed right sacroilitis due to repeatedly lifting linen bags. The claims
administrator held the claim compensable for right hip strain on April 22, 2016.

       In a July 19, 2016, report, Yogesh Chand, M.D., stated that Ms. Estep reported that she
was doing some heavy lifting at work when she felt right hip pain. She also reported ongoing right
                                                 1
foot tremors for the past three to four months, as well as numbness and tingling in her right leg.
Dr. Chand diagnosed right hip and leg pain, likely due to sciatica. Ms. Estep was temporarily and
totally disabled, but Dr. Chand also stated that she could perform light duty with some restrictions.

        A lumbar MRI showed a large disc herniation with nerve root compression at L5-S1 on
August 11, 2016. On December 8, 2016, Ms. Estep underwent microscopic dissection of the L5-
S1 disc bulge for low back and right leg pain, and right L5 radiculopathy due to an L5 disc
herniation. In a December 21, 2016, decision, the claims administrator held the claim compensable
for herniated L5-S1 disc and granted temporary total disability benefits from December 8, 2016.
A post-surgery March 4, 2017, lumbar MRI showed small disc herniations and postoperative
changes.

        In a September 25, 2017, treatment note, Wilfred Tolentino, PA-C, with the Center for Pain
Relief, stated that Ms. Estep reported constant right lower back/buttock pain that radiated into her
foot. The assessment was lumbar post-laminectomy syndrome and lumbar radiculopathy. It was
noted that she was approaching maximum medical improvement. A spinal cord stimulator was
recommended.

        Syam Stoll, M.D., performed an independent medical evaluation on December 4, 2017, in
which he diagnosed right hip sprain/strain, lumbar injury, and post-lumbar surgery. Dr. Stoll
recommended that Ms. Estep undergo a trial spinal cord stimulator for lumbar radiculopathy. Dr.
Stoll opined that she had reached maximum medical improvement and assessed 15% impairment.
He noted that Ms. Estep was well beyond the treatment guidelines for right hip sprain/strain. Based
on his findings, the claims administrator closed the claim for temporary total disability benefits on
December 4, 2017.

       On January 16, 2018, Ms. Estep underwent surgery for placement of a trial spinal cord
stimulator for chronic pain syndrome, post-lumbar laminectomy syndrome, and lumbar
radiculopathy. Ms. Estep was treated by Brian Yee, D.O., with the Center for Pain Relief, on
January 23, 2018. He noted that she reported 60-70% pain relief with a spinal cord stimulator. Dr.
Yee recommended proceeding with permanent placement of the spinal cord stimulator, which Ms.
Estep did on March 23, 2018.

        A March 29, 2018, treatment note by Sara Mooney, FNP, with the Center for Pain Relief
indicates Ms. Estep reported 50% pain relief following permanent placement of a spinal cord
stimulator. She still had constant throbbing in her right leg and calf. On April 5, 2018, Dr. Yee
also noted that Ms. Estep reported 50% pain relief.

        Ms. Estep testified in an August 23, 2018, deposition that she injured her right hip and
lumbar spine due to repetitive heavy lifting at work. She underwent treatment, including lumbar
spine surgery. Ms. Estep stated that she received temporary total disability benefits during her
recovery. She testified that she currently receives weekly checks for her 15% permanent partial
disability award. She has not returned to work or been released to return to work. Ms. Estep stated
that she had a spinal cord stimulator permanently placed in her spine and that it was paid for by
the claims administrator. She asserted that she cannot return to work because she cannot walk or
                                                 2
stand for long periods of time. On cross-examination, Ms. Estep stated that her physicians have
stated that there is no further treatment that can be offered to her other than pain management. She
testified that she worked from the time of her injury until she had surgery in December 2016.

        In its January 4, 2019, Order, the Office of Judges reversed the December 4, 2017, claims
administrator decision and granted temporary total disability benefits from November 15, 2017,
through April 5, 2018. It found that Dr. Stoll’s opinion, that Ms. Estep had reached maximum
medical improvement, was inconsistent with the remainder of the evidence. Dr. Stoll found that
Ms. Estep needed surgery for placement of a spinal cord stimulator, which is inconsistent with his
finding that she was at maximum medical improvement. She underwent lumbar spine surgery,
which allows for between zero and twelve weeks of temporary total disability. The Office of
Judges concluded that Dr. Stoll failed to consider the disability associated with the two surgeries
Ms. Estep underwent for trial and then permanent spinal cord stimulator placement. His report
opining that she was at maximum medical improvement and also that she required surgery was
therefore found to be unreliable.

        The Office of Judges concluded that Ms. Estep was entitled to additional temporary total
disability benefits. She underwent spinal cord stimulator surgeries on January 16, 2018, and March
23, 2018. The insurance carrier approved the surgeries. Ms. Estep saw 50% improvement in her
pain and improvement with her daily living activities. The Office of Judges determined that there
was insufficient evidence that she was released to return to work. Dr. Stoll stated in his report that
Ms. Estep required a functional capacity evaluation before it could be determined if she was able
to return to work. Dr. Yee’s records indicated she was released to return to work; however, Ms.
Estep testified she was never provided a return to work slip by Dr. Yee’s office. Further, Dr. Yee’s
progress notes indicate that Ms. Estep had daily, moderate to significant, activity-limiting pain. In
his April 5, 2018, progress note, Dr. Yee stated that Ms. Estep continued to heal from her surgical
wounds. The Office of Judges concluded that Ms. Estep was entitled to temporary total disability
benefits from November 15, 2017, through April 5, 2018, and further as substantiated by proper
medical evidence.

        The Board of Review, by Order dated June 4, 2019, reversed the Office of Judges’ Order
and reinstated the claims administrator’s closure of the claim for temporary total disability
benefits. It found that Dr. Stoll found Ms. Estep had reached maximum medical improvement on
November 15, 2017. The Board noted that Ms. Estep was seen by Dr. Yee, with the Center for
Pain relief, on January 23, 2018, and that Dr. Yee did not indicate she was temporarily and totally
disabled. Ms. Estep was also seen by Ms. Mooney, also with the Center for Pain Relief, on March
29, 2018, and again, it was not noted that she was temporarily and totally disabled. The Board of
Review concluded that there was no medical evidence justifying continued temporary total
disability benefits.

       After review, we agree with the reasoning and conclusions of the Board of Review. Ms.
Estep failed to provide sufficient evidence indicating that she was temporarily and totally disabled
after December 4, 2017, when Dr. Stoll determined that she had reached maximum medical
improvement. Though Ms. Estep underwent spinal cord stimulator placement, her physicians did
not opine that she was temporarily and totally disabled. Further, the treatment was for pain
                                                  3
management and was not aimed at improving her condition. Dr. Stoll’s opinion that she reached
maximum medical improvement was reliable and in accord with the remainder of the evidence of
record.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.



                                                                                          Affirmed.
ISSUED: September 15, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

DISSENTING:

Justice Margaret L. Workman




                                                 4